L)J

.[>.

---JO\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

CaSe 18-50418-btb Doc 31 Entered 03/28/19 13:07:04 Page 1 of 2

The Law Oft`lces of Christine A. Roberts PLLC Electronically Filed on March 28, 2019
Christine A. RObertS; Esq.

Nevada Bar NO: 6472

3815 S. Jones Blvd. Suite 5

Las Vegas, NV 89103

Telephone: (702) 728-5285

Ernail: christine@crobertsiaw.net

 

Attomeys for HLS 01` Nevada LLC dba Nevada West Financial

UNITED STATES BANKRUPTCY COURT

Distn`ct ofNevada
In Re ) CASE NO.: BK-S-18-50418-BTB
)
) Chapter 13
BETTY M JOHNSON )
) FIFTEEN DAY NOTICE OF INTENT TO
Debtor. ) TAKE DEFAULT
)
)
)
)
)
)
1

 

 

 

TO: CLERK OF COURTS
TO: BETTY M JOHNSON
TO: SEAN PATTERSON

PLEASE TAKE NOTICE, each and every one of you, that Plaintif’f, HLS of Nevada LLC
dba Nevada West Financia1 herein intends to take default against Betty M Johnson 011 April 12,
2019,
///
///
///

346400-vl

 

\OOO'-~JC\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

CaSe 18-50418-btb Doc 31 Entered 03/28/19 13:07:04 Page 2 of 2

for failure to make payments on loan pursuant to the stipulation and order entered into between
Debtor and Credior.

Submitted by:

LAW OFFICES OF CHRISTINE A. ROBERTS

By: /s/Christz'ne A. Roberls

Christine A. Roberts
Attorney for Creditor__ HLS chevada LLC dba Nevada West Financial

 

CERTIFICATE OF SERVICE
I, Lynn Rarnella do hereby certify that the foregoing FIFTEEN DAYS NOTICE OF INTENT
TO TAKE DEFAULT, WaS Served on the 28th day of March, 2019, by electronic mail where noted,
and by placing a true and correct copy of same in the Unjted States Mail, postage prepaid, to the

following

BETTY M JOHNSON
P.O. BOX 6621
RENO, NV 89573

SEAN PATTERSON
232 COUR'I` STREET
RENO, NV 89501

346400-vl

 

